DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first to invent provisions.
This Office Action is in response to the arguments and amendments received on 10/08/2020.
Claims 1, 7, and 20 have been amended. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments

Applicant’s arguments with respect to the 35 USC §112(a) & (b) rejection of amended claim 15 has been fully considered and is persuasive.  The 35 USC §112 (a) & (b) rejection of claim 15 is hereby withdrawn.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on the newly applied reference of Kerns.  The amendments to the claims resulted in the newly applied art of Kerns to disclose the sensor activation element.  Kerns more fully discloses additional elements of the claims and the claims have been remapped accordingly.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 7:
“a collection module configured to …user”
“a selection module configured to … attributes”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froloff (US 2012/0089465), in view of Phan (US 2013/0151343) and Kerns (US 2018/0218400).

Claims 1, 7, 20:
Froloff discloses:
A method for utilizing sensors and interrupt technology to control a mobile device for providing recommendations to the mobile device associated with a user, the method comprising (sensors, ad promotion, see [0013, 0009]; interrupt technology, see API permitting even driven vs polling [0064]):
executing instructions stored in memory by a processor of a mobile device to cause an application computer server system to (execute mobile app, see [0012]):
collect event log data representing detection of physical environment event data of the mobile device (collect activity data, [0022])  and
(ii) at first predetermined intervals (periodically polled, see [0064]);
wherein the interrupt and the first predetermined intervals cause one or more applications on the mobile device (event (interrupt) and polled (predetermined intervals), see [0064])
to obtain an event log that includes the physical environment and or more of the sensors (activity data from triggers is uploaded to ABMAS system, see [0064]; the apps access this dataset for advertisement recommendations, see figure 3, [0048])
analyze the event log to identify one or more attributes associated with surroundings of the mobile device associated with the user (activity data from triggers is uploaded to ABMAS system, see [0064]; the apps access this dataset for advertisement recommendations, see figure 3, [0048]);
select one or more recommendations from among a set of recommendations corresponding to the one or more attributes (ad being sent, see [0048, 0054]); and
send the one or more recommendations to the mobile device at second predetermined intervals (predetermined intervals can be sequential not temporal, see advertising layout/hierarchy, [[0087, 0088]) to cause the mobile device to display the recommendations in a pre-determined layout on the mobile device associated with the user (advertising layout/hierarchy, see [0087, 0088]).
Froloff does not disclose:
in response to an interrupt triggered by the sensors
(i) when the sensors are activated; and
(ii) at first predetermined intervals;
physiological event data of a user of the mobile device with sensors embedded on the mobile device associated with the user
physiological event data from two [sensors]
Phan teaches:
physiological event data of a user of the mobile device with sensors embedded on the mobile device associated with the user (sensors including GPS, HR, and galvanic skin sensors, see [0015, 0025, 0027])
physiological event data from two [sensors] (sensors including GPS, HR, and galvanic skin sensors, see [0015, 0025, 0027])
Kerns teaches:
in response to an interrupt triggered by the sensors (monitoring a sensor/monitoring for interrupt signals, see [0033]) 
(i) when the sensors are activated; (sensors are interacted with/activated, inducing an interrupt/trigger, see [0033])
(ii) at first predetermined intervals (predefined time periods for tracking the activity, see [0037]);
It would have been obvious to one of ordinary skill in the art to combine the system and method for an activity based mobile ad system of Froloff with the system of displaying mobile advertising based on determining a user’s physical activity from mobile device sensor data of Phan because 1) a need exists targeting advertising based on user activities (see Froloff [0001-0004]); and 2) a need exists for targeting users with relevant advertising without the user having to provide the inputs directly and rather gathering them from sensor inputs (see Phan [0005, 0006]). By combining the user activity based advertising system of Froloff with Phan’s ability to collect relevant advertising data from sensors rather than user inputs, an advertising system is created that better targets the user’s activities and interests
It would have been obvious to one of ordinary skill in the art to combine the system and method for an activity based mobile ad system of Froloff with the system of displaying mobile advertising based on determining a user’s physical activity from mobile device sensor data of Phan and the conditional playing of advertisements based on monitored user activity levels of Kerns because 1) a need exists targeting advertising based on user activities (see Froloff [0001-0004]) and a need exists to increase the efficiency of sensor monitoring (see Froloff [0064]); 2) a need exists for targeting users with relevant advertising without the user having to provide the inputs directly and rather gathering them from sensor inputs (see Phan [0005, 0006]); and 3) a need exists to actively monitor a user’s interaction via sensors to promote accurate content targeting (see Kerns [0005]). By combining the user activity based advertising system of Froloff with Phan’s ability to collect relevant advertising data from sensors rather than user inputs and Kerns ability to user more efficient means of monitoring sensor inputs, an advertising system is created that better targets the user’s activities and interests	
Claims 2, 13:    
Froloff discloses:
wherein the event log comprises at least the data corresponding to light conditions around the user, sound level around the user, speed of the moving, and position of the mobile device of the user. user (light, audio, GPS, see [0014, 0093])
Froloff does not disclose:
vital body parameters of the user 
Phan teaches:
vital body parameters of the user (HR, see [0025])
Claims 3, 15:
Froloff discloses:
further executing the instructions stored in memory by the processor of the computer system to cause the computer system to: display a set of recommendations corresponding to a combination of one or more attributes associated with surroundings of the mobile device associated with the user (activity data from triggers is uploaded to ABMAS system, see [0064]; the apps access this dataset for advertisement recommendations, see figure 3, [0048]) 
Claims 4, 16:
Froloff discloses:
wherein to obtain the event log further comprises to obtain the event log from the one or more sensors occurs at pre-determined intervals  (predetermined intervals can be sequential not temporal, see advertising layout/hierarchy, [[0087, 0088]).
Claims 5, 17:
Froloff discloses:
further executing the instructions stored in memory by the processor of the computer system to cause the computer system to: store the response received from the mobile device associated with the user after displaying the one or more recommendations (buy, see [0008]).
Claims 6, 18:
Froloff discloses:
wherein to obtain the event log is performed through a software development kit installed in the mobile device associated with the user (see API permitting even driven vs polling [0064], figure 8).
Claim 8:
Froloff discloses:
wherein the    one or more recommendations are stored in a database, wherein the    database is communicatively connected to the selection module (activity data from triggers is uploaded to ABMAS system, see [0064]; the apps access this dataset for advertisement recommendations, see figure 3, [0048]).
Claims 9, 12, 19:
Froloff discloses:
wherein the    selection module is further configured to select one or more recommendations based on historical data associated with the surroundings of the user/device(activity data from triggers is uploaded to ABMAS system, see [0064]; the apps access this dataset for advertisement recommendations, see figure 3, [0048]).
Claim 10:
Froloff discloses:
wherein the selection module is configured to transmit a set of recommendations to the mobile device upon detecting periodicity in the attributes monitored (activity data from triggers is uploaded to ABMAS system, see [0064]; the apps access this dataset for advertisement recommendations, see figure 3, [0048]).
Claims 11, 14:
Froloff discloses:
wherein the sensors include an accelerometer, a global positioning sensor, an ambient light sensor, a proximity sensor, and gyroscope, and the of the mobile device and at least one of light conditions around the mobile device, sound level around the mobile device, speed of the moving mobile device, and position of the mobile device of the user (accelerometers, gyroscope, light, audio, GPS, see [0013, 0014, 0093]).
Froloff does not disclose:
sensors sense body parameters of the user
Phan teaches:
sensors sense body parameters of the user (HR, see [0025])


Examiner Notes

The Examiner notes that the specification contains sufficient structure for following elements of claim 7 invoking 112(f):
Claim 7:
a collection module configured to …user (see specification [0020, 0022])
a selection module configured to … attributes (see specification [0023, 0024])


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to activity based advertisements and user monitoring.
U.S. Pub No. 2017/0221349 to Rausch disclosing the user of interrupt detection for physiological sensors.
U.S. Pub No. 2012/0310587 to Tu disclosing methods of activity detection.
CN-102215461A to Bihavok disclosing the use of interrupts for monitoring activity and displaying content.
Attached NPL to Valvano and Yerraballi disclosing the well-known use of interrupts in embedded control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        

/GAUTAM UBALE/Primary Examiner, Art Unit 3682